Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 1 of 29 PageID #: 511




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 SUZANNE PARKER,                                   )
                                                   )
                           Plaintiff,              )
                                                   )
                      v.                           )   No. 1:19-cv-04796-JRS-MG
                                                   )
 BROOKS LIFE SCIENCE, INC,                         )
                                                   )
                           Defendant.              )

                    Order on Motion for Summary Judgment

    Suzanne Parker lost her job on October 11, 2018. Believing she was terminated

 due to her disability and race, she sued her former employer Brooks Life Science, Inc.

 ("Brooks"), alleging race discrimination under the Civil Rights Act of 1964 ("Title

 VII") and 42 U.S.C. § 1981, and disability discrimination and retaliation under the

 Americans with Disabilities Act ("ADA"). Brooks moves for summary judgment.

 (ECF No. 42.) For the following reasons, Brooks's motion is granted.

                                        I.   Background

    Parker is an African American woman who has suffered from multiple sclerosis

 since 1998. (Parker Dep. ¶¶ 36:6–24, ECF 43-1 at 26; Compl. ¶ 3, ECF No. 1 at 1.)

 She was diagnosed with sciatica in 2017. (Parker Dep. ¶¶ 36:6–24, ECF No 43-1 at

 26.) Parker began working at Brooks's Indianapolis, Indiana, facility in January 2017

 as a temporary employee. (Parker Dep. ¶¶ 18:16–18, ECF 43-1 at 10; see also ECF

 No. 47-17.) On June 23, 2017, Brooks hired Parker as a part-time receptionist and

 administrative assistant. (ECF 43-1 at 61–62.) Throughout her employment with



                                               1
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 2 of 29 PageID #: 512




 Brooks, Parker used a scooter and a walker to help her mobility. (Parker Dep.

 ¶¶ 40:5–10, ECF 43-1 at 30.) Parker's medical conditions did not impact her ability

 to perform her job. (Id. at ¶¶ 37:22–38:5, ECF 43-1 at 27–28.) Parker worked the

 morning shift and another part-time receptionist and administrative assistant,

 Pamela Johnson-Baird, worked the afternoon shift. (Id. at ¶¶ 50:14–18, ECF No. 43-

 1 at 40.)

    In July 2017, Parker requested to have a key to the front door, which was closer

 to her desk. (Parker Aff. ¶ 13, ECF No. 47-3; ECF No. 47-13 at 3.) Tom Waites,

 Director of Resource Management, denied Parker's request on July 13, 2017. (ECF

 No. 47-13 at 1–2.) On July 14, 2017, Parker acknowledged that her request was

 denied. (ECF No. 47-13 at 1.)

    Gillian Williams became the Office Manager on March 5, 2018. (Williams Aff. ¶ 2,

 ECF 43-3 at 1.) She managed the front desk and supervised Parker and Johnson-

 Baird. (Williams Dep. ¶¶ 11:25–12:3, ECF 43-2 at 12–13.) On May 4, 2018, Williams,

 and Human Resources employees Ami Hall and Asia Bartee met with Parker. (Id. at

 ¶¶ 19:5–18, ECF 43-2 at 20.)      During the meeting, Williams issued a "verbal

 corrective action" concerning her expectations that Parker follow the PTO policy,

 (Williams Dep., ECF No. 43-2 at 49-50; Parker Aff. ¶¶ 16–17, ECF No. 47-3 at 3),

 followed by an e-mail reiterating those expectations, including, inter alia, Parker

 "[r]equesting time off with notice, putting in PTO time for missed hours," (Williams

 Dep., ECF No. 43-2 at 50; Parker Dep., Ex. 15, ECF No. 43-1 at 65). Williams stated

 that Parker continued to violate this PTO policy even after the meeting. (Williams



                                          2
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 3 of 29 PageID #: 513




 Dep. ¶¶ 22–25, ECF No. 43-2 at 50.) Also during this meeting, and memorialized in

 the same e-mail, Parker requested badge access to the front door of the facility and

 for Brooks to construct additional handicap ramps. (Parker Dep., Ex.15, ECF 43-1 at

 65.) Bartee told Parker that she could schedule a separate meeting with her to

 discuss Parker's requests.    (Williams Dep. ¶¶ 20:7–11, ECF No. 43-2 at 21.)

 Following the meeting, Williams spoke to Waites about Parker's request for handicap

 access ramps. (Williams Aff. ¶ 4, ECF 43-3 at 1–2.) In a follow-up email to Parker

 after the meeting that day, Williams informed Parker that "she was able to confirm

 with facilities that a handicap ramp with a single door entry ha[d] been provided with

 handicap parking right outside the door." (ECF No. 43-1 at 65; see also Williams Dep.

 ¶¶ 11–18, ECF No. 43-2 at 21.) Williams received no follow-up communication from

 Parker regarding the access badge or request to build handicap ramps. (Williams

 Aff. ¶ 4, ECF 43-3 at 1–2.)

    Williams worked in Arizona during the first week of October 2018. (Williams Dep.

 ¶¶ 4–6, ECF 43-2 at 44.) She returned to the Indianapolis facility on October 8, 2018.

 (Williams Aff. ¶ 6, ECF No. 43-3 at 2.) That day, Parker requested to leave work

 thirty minutes early to attend a dry-needling appointment because she was in pain.

 (Parker Dep. ¶¶ 66:1–11, ECF No. 43-1 at 50; ECF No. 43-2 at 60.) Parker also

 requested to leave work early the next day, October 9. (ECF No. 43-2 at 60.) She told

 Williams that Johnson-Baird had agreed to cover for her. (Id.) Williams approved

 both requests and told Parker to put in "PTO for both of those" requests. (Id.)




                                           3
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 4 of 29 PageID #: 514




    On October 8, 2018, Williams received reports from several employees indicating

 that while Williams was in Arizona, Parker had altered her schedule, not worked her

 scheduled hours, and arranged for other employees to cover her absences. (Williams

 Aff. ¶ 6, ECF No. 43-3 at 2.) On October 10, 2018, Williams and Parker met to discuss

 the reports. (Id. ¶ 7.) Williams informed Parker that taking time off and altering her

 schedule while Williams was in Arizona meant that Parker had failed to follow

 Brooks's PTO policy. (Id.) During the meeting, Williams understood Parker to have

 admitted violating Brooks's PTO policy while Williams worked in Arizona. (Williams

 Aff. ¶ 7, ECF No. 43-3 at 2.)

    After the meeting with Parker, Williams emailed Bartee and Heidi Kelley, Senior

 Human Resources Director. (ECF 43-2 at 55.) Williams informed Bartee and Kelley

 of the reports she had received from several employees about Parker's actions while

 Williams was in Arizona. (Id.) She also relayed that she met with Parker to discuss

 those reports and let Parker know that she was "not following the procedures for

 requesting time off, she [was] not following the set schedule, and she [was] altering

 her time without notifying [Williams]." (Id.) Williams recommended termination of

 Parker's employment. (Id.) The email from Williams to Bartee and Kelley stated, in

 relevant part:

       My recommendation is termination. Not only have I discussed this with
       [Parker] multiple times, but included HR. She will not follow policy and
       is not meeting the expectations clearly laid out for her. I have tried to
       coach her through this, I have tried to reinforce the expectations, and I
       spend more time managing [Parker] that I think is beneficial to the
       company.

 (Id.) Bartee responded to Williams's email stating:

                                           4
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 5 of 29 PageID #: 515




          [Kelley,] I've been involved in these conversations with [Parker] and
          [Williams]. Ami as well. [Parker] not only disregarded policy, ignored
          what her supervisor instructed her to do, but did all of this while her
          supervisor was not physically here. I support termination at this time
          as well, however wanted to get your eyes on it if you had any concerns
          about it.

 (Id. at 54.) The next day, October 11, Williams responded:

          [Kelley,] [Parker] will be off the next 7 days. If you do not approve the
          termination, [Bartee] suggested that we do a final warning—either way,
          I would like to take action today since [Parker] will be out after today.

 (Id.) Soon after, Kelley responded:

          I am fine with the term.     Please just make sure documentation is
          accurate/complete.

 (Id.)

       After receiving approval from Kelley on October 11, 2018, Williams told Parker

 that she was terminated. (Id.; see also Parker Aff. ¶ 32, ECF No. 47-3 at 5.) Williams

 did not give Parker a reason for her termination. (Parker Aff. ¶ 7, ECF No. 47-22 at

 1.)

       On December 19, 2018, Parker filed a charge of discrimination with the EEOC.

 (ECF No. 47-17.) The EEOC dismissed Parker's charge on September 9, 2019. (ECF

 43-2 at 64.) Parker "received a notice of right to sue on September 12, 2019." (Compl.

 ¶ 2, ECF No. 1 at 1.) On December 4, 2019, Parker brought the instant action against

 Brooks. (ECF No. 1).

       Further facts will be discussed below as necessary.




                                             5
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 6 of 29 PageID #: 516




                                 II.      Legal Standard

    Summary judgment is appropriate if "the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of

 law." Fed. R. Civ. P. 56(a). The movant bears the initial burden of production.

 Modrowski v. Pigatto, 712 F.3d 1166, 1168 (7th Cir. 2013). That initial burden

 consists of either "(1) showing that there is an absence of evidence supporting an

 essential element of the non-moving party's claim; or (2) presenting affirmative

 evidence that negates an essential element of the non-moving party's claim."

 Hummel v. St. Joseph Cnty. Bd. of Comm'rs, 817 F.3d 1010, 1016 (7th Cir. 2016)

 (citing Modrowski, 712 F.3d at 1169). If the movant discharges its initial burden, the

 burden shifts to the non-moving party, who must present evidence sufficient to

 establish a genuine issue of material fact on all essential elements of his case. See

 Lewis v. CITGO Petroleum Corp., 561 F.3d 698, 702 (7th Cir. 2009). The Court views

 the record in the light most favorable to the non-moving party and draws all

 reasonable inferences in that party's favor. Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708,

 717 (7th Cir. 2018). But the Court must also view the evidence "through the prism

 of the substantive evidentiary burden." Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 254 (1986).

                                   III.     Discussion

    Parker brings four claims against Brooks: (1) wrongful termination based on race

 under § 1981 (Count I); (2) wrongful termination based on race under Title VII (Count

 II); (3) wrongful termination based on disability under the ADA (Count III); and (4)



                                             6
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 7 of 29 PageID #: 517




 retaliatory termination based on disability under the ADA (Count IV). Parker also

 asserts that she alleged a fifth claim for failure to accommodate under the ADA, even

 though her Complaint does not squarely allege that claim as a count.

    For the following reasons, Brooks's Motion for Summary Judgment is granted as

 to Counts I, II, III, and IV. Furthermore, the Court finds that Parker does bring a

 failure-to-accommodate claim under the ADA, but that Brooks's Motion for Summary

 Judgment is granted as to that claim as well.

    A. Title VII Race Discrimination

    Brooks argues that Parker's race-discrimination claim fails as a matter of law

 under Title VII because Parker did not exhaust her administrative remedies. Parker

 failed to respond and has therefore waived any argument as to this claim. See Bonte

 v. U.S. Bank N.A., 624 F.3d 461, 466 (7th Cir. 2010). Any response from Parker would

 have been futile, however, because Parker failed to exhaust her administrative

 remedies as to the Title VII race-discrimination claim, and the 300-day time limit for

 filing any such charge with the EEOC has long since passed, making exhaustion an

 impossibility. See Riley v. Elkhart Cmty. Sch., 829 F.3d 886, 891 (7th Cir. 2016)

 (citing 42 U.S.C. § 2000e-5(e)(1) (Title VII statute of limitations)).

    Although Parker has waived or conceded any argument that she did exhaust her

 administrative remedies on her Title VII claim, which is enough to defeat such claim,

 the record independently establishes that she did not exhaust. "Before bringing a

 Title VII claim, a plaintiff must first exhaust h[er] administrative remedies by filing

 charges with the EEOC and receiving a right to sue letter." Chaidez v. Ford Motor



                                             7
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 8 of 29 PageID #: 518




 Co., 937 F.3d 998, 1004 (7th Cir. 2019) (citing Rush v. McDonald's Corp., 966 F.2d

 1104, 1110 (7th Cir. 1992)). A plaintiff may then "bring only those claims that were

 included in her EEOC charge, or that are 'like or reasonably related to the allegations

 of the charge and growing out of such allegations.'"       Id. (quoting Geldon v. S.

 Milwaukee Sch. Dist., 414 F.3d 817, 819 (7th Cir. 2005)).         "Claims are like or

 reasonably related when (1) there is a reasonable relationship between the

 allegations in the charge and the claims in the complaint and (2) the claim in the

 complaint can reasonably be expected to grow out of an EEOC investigation of the

 allegations in the charge." Id. (quoting Cheek v. W. & S. Life Ins. Co., 31 F.3d 497,

 500 (7th Cir. 1994) (cleaned up)).

    The Court must carefully examine and compare Parker's Complaint and the

 EEOC charges to determine whether the complaint and the EEOC charges contain

 claims that are "like or reasonably related to" each other. In her EEOC charge,

 Parker checked the form's "Retaliation" and "Disability" boxes. (ECF No. 47-17.)

 Furthermore, she alleges in the charge that she requested and was denied reasonable

 accommodations for her disability. (Id.) She also alleges that she was terminated for

 having requested reasonable accommodations.           (Id. ("I believe I have been

 discriminated against and retaliated against in violation of the Americans with

 Disabilities Act, as amended.").) Notably, the charge contains no mention of Parker's

 race nor does it contain any mention of Title VII. Parker also failed to check the

 "Race" box on the form. Even the most liberal reading of the EEOC charge's factual

 narrative does not raise a claim of race discrimination.



                                           8
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 9 of 29 PageID #: 519




    Parker's Complaint alleges facts that closely mirror those facts alleged in the

 EEOC charge regarding Parker's claims of disability discrimination and retaliation

 under the ADA. (Compl. ¶¶ 5–18, 20, ECF No. 1 at 2.) As to her race-discrimination

 claims, the Complaint alleges: (1) that Parker is an "African American female"; (2)

 that she was replaced by a "non-disabled Caucasian woman"; and (3) that she "was

 terminated due to her race." (Id. ¶¶ 3, 16, 19, 21–22, ECF No. 1 at 1, 2, 3.) These

 three allegations are unsupported by any additional factual allegations that would

 connect or reasonably relate her race-discrimination claim to the factual allegations

 in support of her claims of disability discrimination. Cf. Miller v. Am. Airlines, Inc.,

 525 F.3d 520, 526 (7th Cir. 2008) (plaintiff cannot bring a new claim that is

 "inconsistent with" the claim in his EEOC charge, even if the new claim "involves the

 same parties and the same facts as the other claim"). In any event, neither is there

 a reasonable relationship between the allegations in her EEOC charge and the claims

 in her Complaint, nor would a race-discrimination claim reasonably be expected to

 grow out of an EEOC investigation into the disability discrimination, retaliation, and

 failure to accommodate allegations found in her EEOC charge.

    Thus, the Court finds that Parker's race discrimination claim under Title VII is

 not "like or reasonably related" to any of the allegations in Parker's EEOC charge,

 which related to disability discrimination, nor could such race-discrimination claim

 be reasonably expected to grow out of an investigation into the allegations in her

 EEOC charge. See Watson v. Madison Cnty. Sheriff's Dep't, No. 1:12-cv-1777, 2013

 WL 3154125, at *3 (S.D. Ind. June 20, 2013) (plaintiff's claims of discrimination based



                                            9
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 10 of 29 PageID #: 520




 on religion, race, age, and gender were dismissed because they were not "'like or

 reasonably related' to the disability discrimination claims [plaintiff] raise[d], nor

 could such charges be reasonably expected to grow out of an investigation into

 disability discrimination charges"); see also Tyson v. Gannett Co., 538 F.3d 781, 783

 (7th Cir. 2008) (plaintiff filed a claim of disability discrimination but there was no

 evidence that she filed charge of discrimination on the basis of race and she failed to

 present any evidence disclosing whether she had, which resulted in summary

 judgment being granted on her Title VII claim because she failed to comply with the

 EEOC requirement). Thus, Brooks's Motion for Summary Judgment is granted as

 to Count II.

    B. Race Discrimination under § 1981, Disability Discrimination, and Retaliation

    Brooks contends that there is no evidence showing that Brooks terminated

 Parker's employment because of her race or disability. The Court finds that because

 no reasonable jury could conclude that Parker was terminated or retaliated against

 because of her race, disability, or protected activity, her claims in Counts I, III, and

 IV fail as a matter of law.

    "A claim for disparate treatment based on disability under the ADA . . . requires

 proof [that] (1) plaintiff was disabled; (2) plaintiff was qualified to perform essential

 functions with or without reasonable accommodation; and (3) disability was the 'but

 for' cause of adverse employment action." Scheidler v. Indiana, 914 F.3d 535, 541

 (7th Cir. 2019).   "Retaliation claims under the . . . ADA require three familiar

 elements: (1) the employee engaged in statutorily protected activity; (2) the employer



                                            10
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 11 of 29 PageID #: 521




 took adverse action against the employee; and (3) the protected activity caused the

 adverse action." Freelain v. Vill. of Oak Park, 888 F.3d 895, 900 (7th Cir. 2018). In

 order to prove a violation of either Title VII or § 1981, a plaintiff has to show: "(1)

 [s]he was a member of a protected class; (2) [s]he was meeting [her] employer's

 legitimate expectations; (3) [s]he suffered an adverse employment action; and (4)

 other similarly situated employees who were not members of [her] protected class

 were treated more favorably." Wells v. Unisource Worldwide, Inc., 289 F.3d 1001,

 1006 (7th Cir. 2002) (citing Paluck v. Gooding Rubber Co., 221 F.3d 1003, 1012 (7th

 Cir. 2000)). In deciding whether there is a genuine issue of material fact as to

 whether a plaintiff's race or disability or protected activity caused her termination,

 the Court "consider[s] the evidence as a whole and ask[s] whether a reasonable jury

 could draw an inference of retaliation" or discrimination. King v. Ford Motor Co., 872

 F.3d 833, 841–42 (7th Cir. 2017) (citing Ortiz v. Werner Enters., Inc., 834 F.3d 760,

 764–66 (7th Cir. 2016)); see also Edson v. Dreyer & Reinbold Inc., No. 1:15-cv-00861-

 TWP-MJD, 2016 WL 11269418, at *3–4 (S.D. Ind. Dec. 13, 2016) (applying Ortiz

 "evidence as a whole" standard to retaliation and discrimination claims under the

 ADA).

    As an initial proposition, Parker has failed to even make out a prima facie case of

 racial discrimination under the indirect method in that she did not identify a

 comparator similarly situated in all material respects. Coleman v. Donahoe, 677 F.3d

 835, 841, 846 (7th Cir. 2012). Rather, she identifies Carrie Lauman, who was not

 even a Brooks employee. Thus, the PTO policy that Parker violated did not apply to



                                           11
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 12 of 29 PageID #: 522




 Lauman. (ECF No. 47-6 ("This policy applies to all U.S. Brooks Automation Inc.

 Hourly employees) (emphasis added).)        Parker has provided no evidence to the

 contrary. Moreover, no evidence has been adduced that Lauman ever violated the

 policy. Finally, Parker's contention that Brooks treated Lauman more favorably by

 hiring her to replace Parker is contradicted by the evidence, (Williams Dep. ¶ 49:15,

 ECF No. 43-1 at 39 (testifying that Lauman worked for "Aerotek" an "on-site

 temporary service," meaning she did not work for Brooks). See Coleman, 677 F.3d at

 847–48 (in cases involving disparate discipline "the real question is whether

 [potential comparators] were treated more favorably by the same decisionmaker")

 (emphasis in original) (cleaned up). Still, assuming arguendo that Lauman was a

 proper comparator, Parker's racial-discrimination claim fails for causation.

 Similarly, the first two elements required to make out a case for each of disability

 discrimination and retaliation respectively not being in dispute, summary judgment

 comes down to causation.

    Thus, in each of her employment discrimination claims here, "'the sole question

 that matters is causation: whether a statutorily proscribed factor caused [the adverse

 employment action]." Joll v. Valparaiso Cmty. Sch., 953 F.3d 923, 929 (7th Cir. 2020)

 (quoting Ortiz, 834 F.3d at 764–65); see also Comcast Corp. v. Nat'l Assoc. of African

 American-Owned Media, 140 S. Ct. 1009, 1019 (2020) (to prevail on a race-

 discrimination claim under § 1981, "a plaintiff must . . . ultimately prove that, but for

 race, it would not have suffered the loss of a legally protected right"); Serwatka v.

 Rockwell Automation, Inc., 591 F.3d 957, 962 (7th Cir. 2010) ("[T]he ADA renders



                                            12
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 13 of 29 PageID #: 523




 employers liable for employment decisions made because of a person's disability, . . .

 [which] require[s] a showing of but-for causation."). Direct evidence may support an

 inference of causation. See Troupe v. May Dep't Stores Co., 20 F.3d 734, 736 (7th Cir.

 1994). But because Parker does not point to any direct evidence in this case, she must

 show that discrimination or retaliation was the but-for cause of an adverse

 employment action by pointing to circumstantial evidence. See Joll, 953 F.3d at 929.

 Such evidence includes: "(1) suspicious timing; (2) ambiguous statements or behavior

 towards other employees in the protected group; (3) evidence, statistical or otherwise,

 that similarly situated employees outside of the protected group systematically

 receive[d] better treatment; and (4) evidence that the employer offered a pretextual

 reason for an adverse employment action." Rowlands v. United Parcel Serv. - Fort

 Wayne, 901 F.3d 792, 802 (7th Cir. 2018) (quoting Monroe v. Ind. Dep't of Transp.,

 871 F.3d 495, 504 (7th Cir. 2017)).

    Even drawing all inferences in Parker's favor, circumstantial evidence in this case

 supports only one conclusion—that Parker's refusal to comply with Brooks's PTO

 policy and to follow Williams's instructions and coaching caused Williams to

 terminate Parker's employment. But Parker asserts that a causal connection existed

 because there was (1) suspicious timing and (2) because the reason for her

 termination was pretextual. The Court addresses Parker's two assertions in order.

   1.   There is no inference of causation due to suspicious timing.

    Parker contends that she was fired three days after she asked for an

 accommodation. She argues that the three-day period between her protected activity



                                           13
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 14 of 29 PageID #: 524




 and the adverse action is suspicious, which she asserts is sufficient by itself to prove

 a causal connection.

    "Suspicious timing alone rarely establishes causation, but if there is corroborating

 evidence that supports an inference of causation, suspicious timing may permit a

 plaintiff to survive summary judgment." Sklyarsky v. Means-Knaus Partners, L.P.,

 777 F.3d 892, 898 (7th Cir. 2015) (citing Coleman v. Donahoe, 667 F.3d 835, 860–61

 (7th Cir. 2012)). Parker points to McClendon v. Indiana Sugars, Inc., 108 F.3d 789,

 796–97 (7th Cir. 1997), to support her assertion. In McClendon, the Seventh Circuit

 held that "the sequence of events over the 2–3 day period between [plaintiff's] filing

 of his complaint and his termination ha[d] established a prima facie case of

 retaliation." Id. at 797.

    The facts surrounding Parker's termination are distinguishable from those in

 McClendon. Here, on October 8, 2018, the day Williams returned to the Indianapolis

 location, Parker requested to leave work early on that and the next day to receive dry

 needling for pain relief. (Parker Dep. ¶¶ 66:1–11, ECF No. 43-1 at 50; ECF No. 43-2

 at 60.) Williams approved the time off and directed Parker to record the approved

 time off in Workday. (ECF No. 43-2 at 60.) On October 11, 2018, Parker was

 terminated. (Parker Aff. ¶ 32, ECF No. 47-3 at 5.) If there were no more facts in the

 record, Parker would have a stronger argument that the three-day period between

 Parker asking for time off and her termination was suspicious, similar to the

 sequence of events that occurred in McClendon. But the facts do not end there.

 October 8, 2018, was also the day that several employees reported to Williams that



                                           14
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 15 of 29 PageID #: 525




 while she was in Arizona, Parker had altered her schedule, not worked her scheduled

 hours, and arranged for other employees to cover her absences without approval.

 (Williams Aff. ¶ 6, ECF No. 43-3 at 2.) On October 10, Williams met with Parker to

 discuss the accusations. (Id. ¶ 7.) During that meeting, Williams informed Parker

 that her conduct violated Brooks's PTO policy. (Id.) During the meeting, Williams

 understood Parker to have admitted violating Brooks's PTO policy while Williams

 worked in Arizona. (Id.)

    After the meeting, Williams notified Bartee and Kelley by email that she

 recommended terminating Parker, providing as reasons for the recommendation:

 that Parker failed to follow company PTO policy on multiple occasions, that she took

 unauthorized time off while Williams was in Arizona, that she was not responsive to

 coaching, and that her quality of work was not up to standard. (ECF 43-2 at 55.)

    Brooks argues, given these facts, that the timing of Parker's termination was not

 suspicious and that she has failed to prove causation. (ECF No. 44 at 12.) Brooks

 points to Davis v. Time Warner Cable of Southeastern Wisconsin, L.P. to support its

 assertion. 651 F.3d 664 (7th Cir. 2011). In Davis, the plaintiff was terminated very

 soon after he misprocessed a request from a customer that led to a commissionable

 transaction. Id. at 668. Prior to the incident that led to the plaintiff's termination,

 he had complained about work-place incidents that occurred regarding the sales team

 in which he worked. Id. The plaintiff argued that the suspicious timing between his

 complaint and his termination alone warranted causation, urging the Davis court to

 treat his case like other Seventh Circuit cases in which plaintiffs were fired after



                                           15
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 16 of 29 PageID #: 526




 handing their supervisor a written complaint or were fired without any investigation

 after allegedly engaging in minor infractions for which no one was generally

 disciplined. Id. at 675 (citing Loudermilk v. Best Pallet Co., LLC, 636 F.3d 312, 314

 (7th Cir. 2011)); see also Humphries v. CBOCS West, Inc., 474 F.3d 387, 407 (7th Cir.

 2007).   The Davis court rejected the plaintiff's arguments because the plaintiff

 "completely ignore[d] the elephant in the room: the questionable transaction in which

 he engaged." Id. The court found that "[t]he mere fact [plaintiff's] complaints closely

 preceded his termination [was] not enough to make this case analogous to others in

 which no investigation occurred, or where the challenged supervisor (or employee

 about whom the complaint was made) where the only party involved."                  Id.

 Furthermore, the court found no causation because there was a "significant

 intervening event" separating plaintiff's complaints from his discharge. Id.

    Here, although the timing between Parker asking for and receiving the time off

 accommodation to attend her dry needling appointments and her termination—three

 days—appears suspicious on the surface, the intervening event that led to her

 termination dispels any inference of causality here. See Loudermilk, 636 F.3d at 315

 ("We have also cautioned that '[s]uspicious timing may be just that—suspicious,' and

 underscored the importance of context in assessing whether an inference of causality

 is warranted or not."). Like the plaintiff in Davis, Parker had an intervening event,

 several intervening events in fact, that led to her termination, which occurred only

 after Williams concluded that Parker conducted herself in a manner that violated

 company PTO policy while Williams was in Arizona. True, unlike Davis, Parker's



                                           16
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 17 of 29 PageID #: 527




 intervening event did not occur sequentially after she asked for time off, but it was

 indeed discovered by Williams on the same day she sought and received that

 accommodation. In short, decisionmaker Williams only learned of Parker's

 misconduct in the intervening period between when she granted Parker's requested

 accommodation and when she sought permission to, and ultimately terminated

 Parker. Even then, Williams did not fire Parker on the spot. Rather, she conducted

 an investigation, and only then sought approval for the termination premised on

 reasons consistent with the record before the Court.       In contrast, employment-

 discrimination plaintiffs prevailing past summary judgment on bare timing evidence

 tend to have been fired on the spot, without investigation (a factor potentially

 relevant to pretext). See Loudermilk, 636 F.3d at 314 (plaintiff was fired immediately

 after handing his supervisor his complaint); Humphries, 474 F.3d at 407 (plaintiff

 swiftly discharged without investigation after lodging complaint). Here, Williams not

 only initially granted the accommodation, but, after being informed of the alleged

 policy violations, then met with Parker and went over the allegations with her to

 confirm their accuracy. Only then did Williams seek and gain approval from Brooks's

 Human Resources Director to terminate Parker. There is no reasonable inference of

 causation here due to suspicious timing.

   2.   Brooks's reason for terminating Parker was not pretextual.

    Brooks has offered a legitimate, nondiscriminatory reason for terminating Parker;

 namely, that Parker violated Brooks's PTO policy during Williams's absence—and

 even before as detailed in the May 4, 2018 meeting and follow-up e-mail concerning



                                            17
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 18 of 29 PageID #: 528




 Williams's expectations regarding the PTO policy—which policy Parker continued to

 violate during the intervening period. To show this reason was pretextual, Parker

 "must present evidence suggesting that [Brooks] is dissembling." O'Leary v. Accretive

 Health, Inc., 657 F.3d 625, 635 (7th Cir. 2011). Pretext "concerns whether the stated

 reason was not merely erroneous or unfair, but a lie." King v. Ford Motor Co., 872

 F.3d 833, 843 (7th Cir. 2017) (citing Coleman v. Donahoe, 667 F.3d 835, 852 (7th Cir.

 2012)). "[I]t is not the court's concern that an employer may be wrong about its

 employee's performance, or be too hard on its employee. Rather, the only question is

 whether the employer's proffered reason was pretextual, meaning that it was a lie."

 Ineichen v. Ameritech, 410 F.3d 956, 961 (7th Cir. 2005). "To meet this burden,

 [Parker] must 'identify such weaknesses, implausibilities, inconsistencies, or

 contradictions' in [Brooks's] asserted reason 'that a reasonable person could find [it]

 unworthy of credence.'" Coleman, 667 F.3d at 852 (quoting Boumehdi v. Plastag

 Holdings, LLC, 489 F.3d 781, 792 (7th Cir. 2007)). Even if Brooks's reason is "foolish,

 trivial, or baseless," Parker "loses" if Brooks terminated Parker because it "honestly

 believed" its proffered reason. Boumehdi, 489 F.3d at 792. However, "if the stated

 reason, even if actually present to the mind of the employer, wasn't what induced him

 to take the challenged employment action, it was a pretext." Forrester v. Rauland–

 Borg Corp., 453 F.3d 416, 418 (7th Cir. 2006).

    Citing Johnson v. Nordstrom, Inc., 260 F.3d 727 (7th Cir. 2001) and Applebaum

 v. Milwaukee Metro Sewage Dist., 340 F.3d 573, 579 (7th Cir. 2003), Parker offers

 three grounds why Brooks's reason for terminating Parker was pretextual: (1)



                                           18
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 19 of 29 PageID #: 529




 Brooks's reason for terminating her "cannot be the real reason"; (2) Brooks gave

 shifting reasons for terminating her; and (3) Brooks's stated reason for terminating

 her "was insufficient to warrant the action taken." (ECF No. 49 at 12–13.) Parker's

 evidence of pretext, however, fails to indicate either that Brooks's proffered reason is

 not worthy of credence, or that no reasonable person could find it credible.

    Parker's assertion that Brooks's reason for terminating her was not the "real

 reason" is inapt. Parker argues that she did not receive any corrective action, that

 Williams did not follow the PTO policy in practice, that Parker did not alter her

 schedule several times while Williams was in Arizona, and that Parker did not allow

 a new trainee to work reception without a supervisor's approval. However, even

 taking these assertions as true in contradiction to the evidence of record, none of these

 arguments or the circumstantial evidence Parker puts forth in support of them

 establish that Brooks did not honestly believe its reasons for terminating Parker.

 Indeed, the Court is not in the business of evaluating "whether the employer's

 proffered justification was accurate or even whether it was unfair. [The Court's] sole

 focus is whether the employer's stated reasons can be characterized as a falsehood

 rather than an honestly held belief." Robertson v. Dep't of Health Servs., 949 F.3d

 371, 378 (7th Cir. 2020). Similarly unavailing is Parker's assertion that Brooks's

 stated reason for terminating her was insufficient to warrant the action taken.

 Again, "a pretext analysis evaluates the honesty of the employer's explanation, not

 its validity or reasonableness." Seymour-Reed v. Forest Pres. Dist. of DuPage Cnty.,

 752 F. App'x 331, 335 (7th Cir. 2018).



                                            19
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 20 of 29 PageID #: 530




    Parker comes closest to, but still misses the mark when she urges that Brooks

 gave shifting reasons for terminating her. This is because "[o]ne can reasonably infer

 pretext from an employer's shifting or inconsistent explanations for the challenged

 employment decision." Appelbaum v. Milwaukee Metro. Sewerage Dist., 340 F.3d 573,

 579 (7th Cir. 2003). Parker asserts that she was not initially given a reason for her

 termination but that on or about November 02, 2018, "Defendant's manager, Dave

 Brinkman," Human Resources, informed the Indiana Department of Workforce

 Development ("IDWFD") that Parker voluntarily quit to accept other employment.

 But it is undisputed that she was terminated. Furthermore, Parker asserts that

 when Brooks submitted its EEOC position statement, it provided an inconsistent

 reason for her termination—that she had violated its PTO policy. Brooks counters,

 however, that the information provided to the IDWFD was irrelevant because

 Brinkman was not involved in the decision to terminate Parker and did not consult

 with the actual decisionmakers before he responded to IDWFD.

    The actual decisionmakers involved in Parker's termination have not given

 shifting reasons for terminating her. "An inference of pretext may be permissible

 only when decisionmakers make false or inconsistent statements about the

 circumstances of a particular employment decision." Krchnavy v. Limagrain Genetics

 Corp., 294 F.3d 871, 876–77 (7th Cir. 2002).        "A decisionmaker is the person

 responsible for the contested decision." Davis v. Con-Way Transp. Cent. Express, Inc.,

 368 F.3d 776, 783 (7th Cir. 2004) (quoting Venturelli v. ARC Cmty. Servs., Inc., 350

 F.3d 592, 600 (7th Cir. 2003) (internal quotations omitted)). Here, the record is clear



                                           20
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 21 of 29 PageID #: 531




 that the decisionmakers involved in Parker's termination were Williams, Bartee, and

 Kelley, and Parker does not point to any evidence to suggest that Brinkman, who

 worked far away in Brooks's corporate office in Chelmsford, Massachusetts, was a

 decisionmaker. Instead, the decision to terminate Parker began when Williams

 recommended Parker's termination by email on October 10, 2018, after meeting with

 Parker.    Bartee supported the recommendation, and Kelley approved the

 termination.

    Moreover, Williams's reason for terminating Parker has been consistent. In her

 email to Bartee and Kelley, Williams stated that Parker had "altered her schedule

 multiple times without notifying [her,] . . . had changed her vacation time twice

 without prior approval [and] approved [the] temp in training to cover her time

 without speaking to [Williams]." (ECF No. 47-14 at 2.) Williams also relayed that

 Parker had not followed the PTO policy in the past and that she had discussed the

 issues with Parker "multiple times." (Id.) In Brooks's EEOC position statement, it

 stated that same rationale as the basis for terminating Parker. (ECF No. 47-16 at 3–

 5; see also ECF No. 47-19 at 3 (stating the same reasons for terminating Parker in

 Brooks's Answer to Plaintiff's First Set of Interrogatories).) And Parker has failed to

 point to any evidence in the record that suggest that a decisionmaker has provided

 any "false or inconsistent statements" about the reason for her termination.

 Krchnavy, 294 F.3d at 876–77.

    Parker has not provided evidence from which a "rational trier of fact could infer"

 that Brooks's stated reason for terminating her was a lie. Alexander v. Wis. Dep't of



                                           21
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 22 of 29 PageID #: 532




 Health & Family Servs., 263 F.3d 673, 682 (7th Cir. 2001). Thus, she has not shown

 that the reason for her termination was pretextual.

    Therefore, Brooks's Motion for Summary Judgment is granted as to Counts II,

 III, and IV.

    C. Failure to Accommodate

    Parker asserts that she brought a fifth claim for several failures to accommodate

 under the ADA. Brooks argues that Parker waived any failure to accommodate claim,

 and if she did not, it is entitled to summary judgment on any such claim because part

 of the claim is untimely and because Brooks reasonably accommodated Parker.

   1.   Parker's failure-to-accommodate claim fails.

    Construed broadly, Parker alleges a failure-to-accommodate claim or claims based

 on incidents in July 2017, May 2018, and October 2018. Brooks argues that Parker

 waived her failure-to-accommodate claims by failing to file a statement of claims as

 required by the Court's case management plan. Finding no Seventh Circuit cases on

 point, the Court turns to cases from this District, which have not consistently found

 waiver based on the failure to file a statement of claims or defenses. Compare

 Schambers v. Key Family of Cos., 1:16-cv-2406-WTL-DLP, 2018 WL 1794915, at *7

 (S.D. Ind. Apr. 16, 2018) (finding plaintiff abandoned claims by not including it in

 their statement of claims), McGann v. Trathen, 1:16-cv-1235-JMS-DML, 2017 WL

 5571289, at *12 (S.D. Ind. Nov. 20, 2017) (same), and Tucker v. Express Scripts

 Holding, 1:14-cv-1698-TWP-MJD, 2016 WL 2643737, at *8 (S.D. Ind. May 10, 2016)

 (same), with Von Duprin LLC v. Moran Elec. Serv., Inc., No. 1:16-cv-1942-TWP-DML,



                                          22
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 23 of 29 PageID #: 533




 2019 WL 535752, at *8 (S.D. Ind. Feb. 11, 2019) (finding no waiver from failure to file

 statement of claims in absence of prejudice to opposing party), and Williams v.

 Thorntons Inc., No. 2:17-cv-85-WTL-MJD (S.D. Ind. May 1, 2018) (ECF No. 75)

 (ultimately granting party's motion to file belated statement of claims rather than

 finding waiver).

       The issue here is distinguishable from the above cases where the court found

 waiver. 1 In Schambers, McGann, and Tucker, the Court found that the plaintiffs'

 claims were waived because they had filed a statement of claims without including

 the claims at issue. Here, Parker failed to file a statement of claims altogether. In

 Von Duprin, the plaintiff, like Parker in this case, did not file a statement of claims;

 however, the Court held that the defendant was not prejudiced because the plaintiff

 was merely trying to assert a claim from the amended complaint. Here, however,

 Parker has not filed a statement of claims; nor is she trying to assert a claim from the

 Complaint; she is instead trying to assert a new claim that she argues was clearly

 alleged in her Complaint, despite it not being one of the four Counts she brings

 against Brooks.

       On top of Parker not filing a statement of claims or bringing a count for failure to

 accommodate, the Court is not convinced that Brooks was given "fair notice" that

 Parker was asserting a failure-to-accommodate claim under the ADA. Erickson v.

 Pardus, 551 U.S. 89, 93 (2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

 555 (2007)). The Complaint alleges that Parker requested three accommodations for



 1   Williams dealt with affirmative defenses and is therefore not applicable here.

                                                23
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 24 of 29 PageID #: 534




 her disability and that she was denied at least one accommodation. (Compl. ¶¶ 8–10,

 13, 14, ECF No. 1 at 2.) Furthermore, the Complaint alleges that Parker "was

 terminated in retaliation for requesting an accommodation." (Id. ¶ 20, ECF no. 1 at

 2.) And in Count IV, the Complaint alleges that Brooks, "as a result of retaliating

 against [Parker] for requesting an accommodation, violated the [ADA] . . . ." (Id. ¶ 28,

 ECF No. 1 at 3.) On the face of the Complaint, then, any allegations regarding

 Parker's requested accommodations appear only to support her retaliation claim

 under the ADA (Count IV) rather than to assert a failure-to-accommodate claim.

 However, given that Parker failed to allege a failure-to-accommodate claim as a

 Count in her Complaint, failed to file a statement of claims as required by the case

 management plan, and failed to provide Brooks "fair notice" she was bringing a

 failure-to-accommodate claim under the ADA, the Court finds that Parker waived her

 failure-to-accommodate claim.

    Even if Parker had not waived any failure-to-accommodate claim, though, any

 such claim still fails as a matter of law as will now be discussed.

   2.   Parker's failure-to-accommodate claim for her July 2017 request is time-
        barred.

    To the extent Parker alleges a failure-to-accommodate claim relating to Brooks

 alleged failure to provide her a reasonable accommodation in July 2017, it is time

 barred and therefore fails as a matter of law. Claims for discrimination under the

 ADA must be filed within 300 days after the alleged unlawful employment practice

 occurred. Stepney v. Naperville Sch. Dist. 203, 392 F.3d 236, 239 (7th Cir. 2004); see

 also 42 U.S.C. § 12117(a). "Under the notice rule, the 300–day limitations period

                                           24
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 25 of 29 PageID #: 535




 commences 'at the time the [employment decision] was made and communicated to

 [the employee].'" Stepney, 392 F.3d at 240 (quoting State Coll. v. Ricks, 449 U.S. 250,

 258 (1980)).

    In July 2017, Parker requested to have a key to the front door. Tom Waites denied

 Parker's request on July 13, 2017. Parker acknowledged that her request was denied

 on July 14, 2017. (ECF No. 47-13 at 1 ("Oh yeah, I totally forgot about that entrance.

 . . . Thank you much[.]").) For Parker to have timely filed her EEOC charge, she

 would have had to file it by May 9, 2018 (300 days after July 14, 2017). However,

 Parker filed her EEOC charge on December 19, 2018. (ECF No. 47-17.) Thus, this

 claim at least is time barred.

   3.   Parker's remaining failure to accommodate claims fail as a matter of law.

    Any of her allegations of failure to accommodate lack at least one element

 necessary to make out a failure-to-accommodate claim in any event. In order to

 establish a claim for failure to accommodate under the ADA, a plaintiff must establish

 that: (1) she is a qualified individual with a disability; (2) the employer was aware of

 her disability; and (3) the employer failed to reasonably accommodate the disability.

 Kotwica v. Rose Packing Co., 637 F.3d 744, 747–48 (7th Cir. 2011). It is undisputed

 here that elements (1) and (2) are satisfied. At issue, then, is whether Brooks failed

 to reasonably accommodate Parker's disability.

    "Identifying reasonable accommodations for a disabled employee requires both

 employer and employee to engage in a flexible, interactive process."          Brown v.

 Milwaukee Bd. of Sch. Dirs., 855 F.3d 818, 821 (7th Cir. 2017) (citing Stern v. St.



                                           25
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 26 of 29 PageID #: 536




 Anthony's Health Center, 788 F.3d 276, 292 (7th Cir. 2015)).       "Both parties are

 responsible for that process. If a reasonable accommodation was available but the

 employer prevented its identification by failing to engage in the interactive process,

 that failure is actionable." Id. "On the other hand, if the employee 'does not provide

 sufficient information to the employer to determine the necessary accommodations,

 the employer cannot be held liable for failing to accommodate the disabled employee.'"

 Id. (quoting Reeves ex rel. Reeves v. Jewel Food Stores, Inc., 759 F.3d 698, 702 (7th

 Cir. 2014)).

    Parker requested accommodations on three separate occasions. While the first

 occasion, namely July 2017, is time-barred, the Court without much further

 elaboration notes Parker fails here because her request for a key access to the front

 door was reasonably accommodated through the provision of access via a handicap

 ramp. (See ECR 47-13.) Turning to the second instance, on May 4, 2018, during a

 meeting with Williams and Bartee, Parker requested that she be given badge access

 to the front door and that Brooks construct an additional handicap ramp near the

 employee entrance to the building. (See ECF No. 43-1 at 65.) Williams testified that,

 during the meeting, Bartee told Parker that she could schedule a separate meeting

 with her to discuss Parker's requests. (Williams Dep. ¶¶ 20:7–11, ECF No. 43-2 at

 21.) In a follow-up email to Parker after the meeting that day, Williams informed

 Parker that "she was able to confirm with facilities that a handicap ramp with a

 single door entry ha[d] been provided with handicap parking right outside the door."

 (ECF No. 43-1 at 65; see also Williams Dep. ¶¶ 20:11–18, ECF No. 43-2 at 21.)



                                          26
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 27 of 29 PageID #: 537




    Brooks argues that Parker caused the interactive process to break down by not

 accepting Bartee's invitation to further discuss Parker's requests after the meeting.

 Parker responds that she did not cause a break down in the interactive process

 because Brooks outright denied her requests during the May 4, 2018 meeting with

 Williams and Bartee. She points to no evidence to back her assertion.

    Viewing the record in the light most favorable to Parker, the Court finds no

 evidence to suggest that Brooks outright denied Parker's requests during the May 4

 meeting. As to the additional ramp request, Williams informed Parker after the

 meeting that there was already a handicap ramp that she could utilize—that Brooks

 had already provided her a reasonable accommodation.                     "A 'reasonable

 accommodation' is one that allows the disabled employee to 'perform the essential

 functions of the employment position.'" Severson v. Heartland Woodcraft, Inc., 872

 F.3d 476, 481 (7th Cir. 2017) (quoting 42 U.S.C. § 12111(8)). The Brooks facility in

 which Parker worked had three entrances: a front entrance, which contained a slight

 ramp; an employee entrance, which contained no ramp; and a back entrance, which

 contained a ramp. (Parker Dep. ¶¶ 41:25–42:15, ECF No. 43-1 at 41–42.) Parker

 testified that she sometime asked coworkers to let her in the front entrance, and she

 would then utilize the ramp at the front entrance to enter the building. (Id. at 41:9–

 12.) She also testified that was not able to use the back entrance ramp because it

 was "too far from [her] workstation" and that she was "in too much pain to get [her]

 scooter and get [her] walker and go from the back of the building way [sic] to the

 front." (Id. at 40:5–7.) As to the request for a badge to the front door, Parker testified



                                            27
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 28 of 29 PageID #: 538




 that she wanted the key because the front door was near her desk and she could get

 to her workstation "as quick as possible." (Parker Dep. ¶¶ 5 –8, ECF No. 43-1 at 29.)

    The Court finds that Brooks provided Parker a reasonable accommodation.

 Brooks provided Parker with a ramp to enter the building and a handicap parking

 space near that ramp. She even had the option to use the small ramp near the front

 entrance if she was able to be let into the building by coworkers. Parker has also

 failed to point to any evidence in the record to show that she did continue to engage

 in the interactive process as to the badge request, as invited. Parker did not follow

 up with Bartee after Bartee suggested that she and Parker meet separately to further

 discuss that request. Neither did she respond to the email from Williams detailing

 the accommodation. Moreover, Parker admitted that there was never a time in which

 she was physically unable to get into the facility to be able to perform her job. (Parker

 Dep. ¶¶ 1–4, ECF No. 43-1 at 33.) The fact that Parker preferred to have badge access

 to the front door or preferred to enter the building through the employee entrance,

 which would require new construction of a third ramp, is irrelevant. Parker's failure

 to accommodate claim fails because Parker already had a reasonable accommodation,

 even if it was not the accommodation she preferred. See, e.g., Gratzl v. Off. of Chief

 Judges of 12th, 18th, 19th, & 22nd Jud. Cirs., 601 F.3d 674, 681–82 (7th Cir. 2010).

    As for the third instance, on October 8, 2018, Parker requested to leave her shifts

 early on October 8 and 9 to attend dry-needling appointments to alleviate her pain.

 Putting aside whether Brooks even had some legal obligation to accommodate those

 appointments, the Court finds that Brooks did not fail to accommodate Parker as to



                                            28
Case 1:19-cv-04796-JRS-MG Document 59 Filed 07/26/21 Page 29 of 29 PageID #: 539




 this request; rather, Brooks in fact granted the request. (See Parker Dep. ¶ 68:1, ECF

 No. 43-1 at 52 (admitting Williams "approved it").)

    Therefore, assuming arguendo that Parker did not waive her failure-to-

 accommodate claim, or that some aspect of it was not time-barred, Parker's failure-

 to-accommodate claim fails as a matter of law because Brooks provided reasonable

 accommodations.

                                  IV.   Conclusion

    For the above reasons, Brooks's Motion for Summary Judgment (ECF No. 42) is

 granted. Judgment will issue under separate order.

    SO ORDERED.


 Date: 7/26/2021



 Distribution:

 Amber K. Boyd
 AMBER K. BOYD ATTORNEY AT LAW
 amber@amberboydlaw.com

 Sarah Elizabeth Larimer
 AMBER BOYD LAW
 sarah@amberboydlaw.com

 Brian Lee Mosby
 LITTLER MENDELSON, P.C.
 bmosby@littler.com




                                          29
